Citation Nr: 1342817	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  09-31 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating for individual unemployability based on service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) of New Orleans, Louisiana.

The issue of entitlement to anemia as secondary to peripheral neuropathy has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's diabetes mellitus, type II is service connected and rated as 20 percent disabling since May 8, 2001; his lichen simplex chronicus, symptomatic and recurrent is service-connected and rated as 10 percent disabling since December 8, 1993; his peripheral neuropathy of the right and left lower extremities are individually service connected and rated as 10 percent disabling since February 20, 2003; and his erectile dysfunction is rated as noncompensably disabling since May 8, 2001.  As will be discussed below, the Veteran's coronary artery disease is also service connection and rated as 30 percent disabling since March 6, 2002, and as 60 percent disabling since November 27, 2008.  As such, he has a combined total disability evaluation of 60 percent from February 20, 2003, and of 80 percent since November 27, 2008, considering a 1.9 percent bilateral factor for the peripheral neuropathies of the left and right lower extremities.  

The Veteran was most recently issued a statement of the case regarding denial of his total disability rating for individual unemployability in July 2009.  Subsequently, he was awarded entitlement to service connection for coronary artery disease, rated as 30 percent disabling since March 6, 2002, and as 60 percent disabling since November 27, 2008.  The matter has not been readdressed since this new service-connected disability has been granted.  

As such, remand to provide a initial review is necessary.  In addition, while on remand, an opinion should be obtained regarding the Veteran's suitability for employability in consideration of each of his service-connected disabilities, either by way of record review, or if necessary by examination.  

In addition, the Veteran should be afforded a VA opinion/examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities.  

Finally, VA treatment records since November 2011 should be associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records since November 2011 with the claims folder.  If such records are not obtained, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then, the RO must:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Then, the Veteran's claims folders should be forwarded for review by a VA examiner to determine whether the Veteran's service-connected disabilities, alone, render him unemployable.  If deemed necessary by the examiner, the Veteran may be afforded a VA examination, and the Veteran should be appropriately notified of such examination.  

The examiner must address the nature of any impairment in the Veteran's ability to work due to his various service-connected disabilities.  All functional impairments should be set forth.

Any opinion expressed must be accompanied by a well reasoned rationale that is supported by references to the pertinent evidence that forms the basis for any opinion offered. 

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After taking any further development deemed appropriate, readjudicate the claim.  This readjudication should include consideration of all service connected disorders, including those service connected since the last statement of the case.  If the benefit on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



